UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-2034


FERNANDO LIGHTFOOT,

                   Plaintiff - Appellant,

             v.

RICHMOND PUBLIC SCHOOLS; DAVID HUDSON, Principal of RPS’s
Linwood Holton Elementary School; DANA T. BEDDEN, Superintendent-RPS,

                   Defendants - Appellees,

      and

KIMBERLY GRAY, RPS Board Member 2nd District; KRISTEN LARSON, RPS
Board Member 4th District; DONALD COLEMAN, RSP Board Member 7th
District; JEFFREY BOURNE, RPS Board Member 3rd District; DERIK JONES,
RPS Board Member 8th District; GLEN STURTEVANT, RPS Board Member 1st
District; ANTHONY LEONARD, Executive Director of Elementary Schools, RPS,

                   Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:16-cv-00910-REP)


Submitted: April 18, 2018                                      Decided: July 5, 2018


Before AGEE, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
JeRoyd W. Greene, III, ROBINSON AND GREENE, Richmond, Virginia, for Appellant.
Jeremy D. Capps, Melissa Y. York, HARMAN CLAYTOR CORRIGAN &
WELLMAN, P.C., Glen Allen, Virginia; Christopher S. Dadak, GUYNN & WADDELL,
P.C., Salem, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Fernando Lightfoot appeals the district court’s orders granting Defendants’

motions to dismiss his sexual harassment and retaliation claims, brought pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 &

Supp. 2017), and his due process and state law tortious interference with employment

contract claims.   We have reviewed the record and have considered the parties’

arguments and discern no reversible error. Accordingly, we affirm for the reasons stated

by the district court. See Lightfoot v. Richmond Pub. Sch., No. 3:16-cv-00910-REP (E.D.

Va.   Aug. 11, 2017).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3